DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/03/2022 has been entered.

Response to Amendment
3.	The amendment(s), filed on 10/03/2022, have been entered and made of record. Claims 1-11 are pending.

Response to Arguments
4. 	Applicant's arguments filed on 10/03/2022 with respect to claims 1-11 have been considered but are moot in view of the new ground(s) of rejection. 



Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6. 	Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,904,425 in view of Nagajima (US Patent 7,742,080).
	 Although the claims at issue are not identical, they are not patentably distinct from each other because they are both substantially claiming the same features. 
 	For example, note the following similarities between the application claims and the patent claims. 
Instant Application 17/125,496
US Patent 10,904,425
Claim 1; lines 1-2

An image processing apparatus comprising at least one processor configured to perform operations of the following units…

Claim 3; lines 1-5
The image processing apparatus according to claim 2, wherein the


focus detection unit is configured to perform second focus detection on a subject, and the at least one processor is further configured to perform operations of 

a drive control unit configured to control driving of a focus lens based on a result of the second focus detection…

Cont. of claim 1; lines 3-4
“…a focus detection unit configured to perform first focus detection of imaging plane phase difference type based on a signal corresponding to image data…”

Cont. of claim 3; lines 6-8
“…wherein the image data is acquired by a first image sensor, which outputs image data corresponding to a subject image, 

at a position of the focus lens that is based on control by the drive control unit…” 

Cont. of claim 1; lines 5-8
“…an evaluation unit configured to evaluate, based on a result of the first focus detection, a focusing state of the image data; and 


a control unit configured to perform control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information…” 

Claim 1

An image processing apparatus comprising at least one processor configured to perform operations of the following units: 






a first focus detection unit configured to perform first focus detection on a subject; 



a drive control unit configured to control driving of a focus lens based on a result of the first focus detection; 


a second focus detection unit configured to perform second focus detection of imaging plane phase difference type based on a signal 



corresponding to image data acquired by a first image sensor, which outputs image data corresponding to a subject image, 

at a position of the focus lens that is based on control by the drive control unit; 


an evaluation unit configured to evaluate, based on a result of the second focus detection, a focusing state of the image data that is based on an output of the first image sensor; and 

a control unit configured to perform control to record information about the evaluated focusing state in association with the image data.

Claim 10

A control method for an image processing apparatus, the control method comprising: 





performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data; 





evaluating, based on a result of the first focus detection, a focusing state of the image data; and


performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information. 


Claim 9

A control method for an image processing apparatus, the control method comprising: 

performing first focus detection on a subject; controlling driving of a focus lens based on a result of the first focus detection; 

performing second focus detection of imaging plane phase difference type based on a signal corresponding to image data acquired by a first image sensor, which outputs image data corresponding to a subject image, at a position of the focus lens that is based on control for driving the focus lens; 

evaluating, based on a result of the second focus detection, a focusing state of the image data that is based on an output of the first image sensor; 
and 

performing control to record information about the evaluated focusing state in association with the image data. 
   
Claim 11

A non-transitory computer-readable storage medium storing computer- executable instructions that, when executed by a computer, cause the computer to perform a control method for an image processing apparatus, the control method comprising: 





performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data; 





evaluating, based on a result of the first focus detection, a focusing state of the image data; and 


performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information…” 


Claim 10

A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an image processing apparatus, the control method comprising: 

performing first focus detection on a subject; controlling driving of a focus lens based on a result of the first focus detection; 

performing second focus detection of imaging plane phase difference type based on a signal corresponding to image data acquired by a first image sensor, which outputs image data corresponding to a subject image, at a position of the focus lens that is based on control for driving the focus lens; 

evaluating, based on a result of the second focus detection, a focusing state of the image data that is based on an output of the first image sensor; and 

performing control to record information about the evaluated focusing state in association with the image data. 


 	
 	It is noted that claims 1, 10 and 11 of US Patent 10,904,425 fail to recite “…control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information…”. 
 	 On the other hand, Nagajima discloses to record information on the evaluated focusing state in association with the image data (See steps S104-S107. Generates RAW data and first output image on the basis of the imaging conditions. Generates an Exif file storing the first output image and the attribute data, and stores the Exif file into the removable memory. The attribute data including focusing conditions data such as sharpness and contrast conditions; see figs. 1, 5-6, 8 and col. 7, lines 14-50) in a manner that a user can manually edit the information (The user can later set a generation condition; see step S120 in fig. 1 and col. 8, lines 7-25) after the record of the information (Generating second output image from the RAW data on the basis of the generation condition. Converting the attribute data and replacing the first output image with the second output image and storing the Exif file into the removable memory; see steps S120-S125; figs. 1, 5-6, 8 and col. 8, lines 26-52 and col. 9, lines 1-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify US Patent 10,904,425 with the teachings of Nagajima to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information for the purpose of easily allowing the user to modify recorded information while easily keeping track of recommended and not recommended changes. 

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US-PGPUB 2018/0249092) in view of Nagajima (US Patent 7,742,080). 
 	Regarding claim 1, Kuriyama discloses an image processing apparatus (Imaging device; see figs. 1-2 and paragraphs 0047, 0112) comprising at least one processor (Processing section 300; see fig. 1 and paragraph 0048) configured to perform operations of the following units: 
 	a focus detection unit configured to perform first focus detection of imaging plane phase difference type based on a signal corresponding to image data (The image sensor 240 can include phase difference pixels, and the focus status can be detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130); 
 	an evaluation unit (Sections 350 and 360; see figs. 1-2 and paragraphs 0129- 0130) configured to evaluate, based on a result of the first focus detection, a focusing state of the image data (Section 350 calculates the focus evaluation value from the object image in the focus evaluation area, and outputs the value to section 360. Section 360 detects the focus status (in-focus, front focus, back focus) based on the focus evaluation value output from section 350; see paragraphs 0129-0130); and 
 	a control unit configured to perform control to record information on the evaluated focusing state (The focus control section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710. The focus evaluation value is an evaluation value for evaluating a focus status or a focusing level; see paragraphs 0060, 0062). 
 	However, Kuriyama fails to explicitly disclose to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information.
 	On the other hand, Nagajima discloses to record information on the evaluated focusing state in association with the image data (See steps S104-S107. Generates RAW data and first output image on the basis of the imaging conditions. Generates an Exif file storing the first output image and the attribute data, and stores the Exif file into the removable memory. The attribute data including focusing conditions data such as sharpness and contrast conditions; see figs. 1, 5-6, 8 and col. 7, lines 14-50) in a manner that a user can manually edit the information (The user can later set a generation condition; see step S120 in fig. 1 and col. 8, lines 7-25) after the record of the information (Generating second output image from the RAW data on the basis of the generation condition. Converting the attribute data and replacing the first output image with the second output image and storing the Exif file into the removable memory; see steps S120-S125; figs. 1, 5-6, 8 and col. 8, lines 26-52 and col. 9, lines 1-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama and Nagajima to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information for the purpose of easily allowing the user to modify recorded information while easily keeping track of recommended and not recommended changes. 

 	Regarding claim 2, Kuriyama and Nagajima disclose everything claimed as applied above (see claim 1). In addition, Kuriyama discloses the at least one processor is further configured to perform operations of a setting unit configured to set a first area, which is an area in which the focus detection unit performs focus detection, with respect to the image data (The focus evaluation area setting section 340 sets a focus evaluation area in an object image obtained by the imaging section; see paragraphs 0054, 0058), wherein the first focus detection is focus detection that is based on a signal of the image data corresponding to the first area set by the setting unit with respect to the image data (In the manual focus mode, the focus evaluation area setting section 340 sets a focus evaluation area to have a larger size; see paragraphs 0055, 0056. Section 350 calculates the focus evaluation value from the object image in the focus evaluation area; see paragraphs 0129-0130). 

 	Regarding claim 3, Kuriyama and Nagajima disclose everything claimed as applied above (see claim 2). In addition, Kuriyama discloses the focus detection unit is configured to perform second focus detection on a subject (Section 730 controls the in-focus object plane position based on a focus evaluation value obtained from an image of the focus evaluation area in an auto focus mode; see paragraph 0054), and the at least one processor is further configured to perform operations of a drive control unit configured to control driving of a focus lens based on a result of the second focus detection, wherein the image data is acquired by a first image sensor, which outputs image data corresponding to a subject image, at a position of the focus lens that is based on control by the drive control unit (In the auto focus mode, the focus control section 730 reads the focus evaluation value from the storage section 710, determines a control amount of a focus lens based on the focus evaluation value, and controls a focus lens driving section of the imaging section 200; see paragraphs 0061, 0054, 0120, 0133). 

 	Regarding claim 4, Kuriyama and Nagajima disclose everything claimed as applied above (see claim 3). In addition, Kuriyama discloses the setting unit sets the first area based on an area of image data corresponding to a position used for focus detection performed in the second focus detection (The focus evaluation area setting section 340 sets the focus adjustment area and it sets the area according to the determined AF mode or the MF mode; see paragraphs 0128, 0138 and fig. 3). 

 	Regarding claim 9, Kuriyama and Nagajima disclose everything claimed as applied above (see claim 1). In addition, Kuriyama discloses the first focus detection is focus detection which is performed by detecting a phase difference between a pair of a first signal and a second signal having a parallax included in the image data (The image sensor 240 can  include phase difference pixels, and the focus status is detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130). 

 	Regarding claim 10, Kuriyama discloses a control method for an image processing apparatus (Imaging device; see figs. 1-2 and paragraphs 0047, 0112), the control method comprising: 
 	performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data (The image sensor 240 can include phase difference pixels, and the focus status can be detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130); 
 	evaluating, based on a result of the first focus detection, a focusing state of the image data (Section 350 calculates the focus evaluation value from the object image in the focus evaluation area, and outputs the value to section 360. Section 360 detects the focus status (in-focus, front focus, back focus) based on the focus evaluation value output from section 350; see paragraphs 0129-0130); and 
 	performing control to record information on the evaluated focusing state (The focus control section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710. The focus evaluation value is an evaluation value for evaluating a focus status or a focusing level; see paragraphs 0060, 0062). 
 	However, Kuriyama fails to explicitly disclose performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information.
	Nevertheless, Nagajima discloses performing control to record information on the evaluated focusing state in association with the image data (See steps S104-S107. Generates RAW data and first output image on the basis of the imaging conditions. Generates an Exif file storing the first output image and the attribute data, and stores the Exif file into the removable memory. The attribute data including focusing conditions data such as sharpness and contrast conditions; see figs. 1, 5-6, 8 and col. 7, lines 14-50) in a manner that a user can manually edit the information (The user can later set a generation condition; see step S120 in fig. 1 and col. 8, lines 7-25) after the record of the information (Generating second output image from the RAW data on the basis of the generation condition. Converting the attribute data and replacing the first output image with the second output image and storing the Exif file into the removable memory; see steps S120-S125; figs. 1, 5-6, 8 and col. 8, lines 26-52 and col. 9, lines 1-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama and Nagajima to provide performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information for the purpose of easily allowing the user to modify recorded information while easily keeping track of recommended and not recommended changes. 

 	Regarding claim 11, Kuriyama discloses a non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer (A memory 710 that stores a program and a processor 300 that operates based on the program stored in the memory; see paragraph 0058), cause the computer to perform a control method for an image processing apparatus (Imaging device; see figs. 1-2 and paragraphs 0047, 0112), the control method comprising: 
 	performing first focus detection of imaging plane phase difference type based on a signal corresponding to image data (The image sensor 240 can include phase difference pixels, and the focus status can be detected from an output value from the phase difference pixels. In such a configuration, the focus evaluation value corresponds to the output value from the phase difference pixels; see paragraph 0130); 
  	evaluating, based on a result of the first focus detection, a focusing state of the image data (Section 350 calculates the focus evaluation value from the object image in the focus evaluation area, and outputs the value to section 360. Section 360 detects the focus status (in-focus, front focus, back focus) based on the focus evaluation value output from section 350; see paragraphs 0129-0130); and 
 	performing control to record information on the evaluated focusing state (The focus control section 730 reads the information on the focus evaluation area and the image data from the storage section 710, calculates a focus evaluation value in the focus evaluation area, and stores the value in the storage section 710. The focus evaluation value is an evaluation value for evaluating a focus status or a focusing level; see paragraphs 0060, 0062). 
 	However, Kuriyama fails to explicitly disclose performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information.
	Nevertheless, Nagajima discloses performing control to record information on the evaluated focusing state in association with the image data (See steps S104-S107. Generates RAW data and first output image on the basis of the imaging conditions. Generates an Exif file storing the first output image and the attribute data, and stores the Exif file into the removable memory. The attribute data including focusing conditions data such as sharpness and contrast conditions; see figs. 1, 5-6, 8 and col. 7, lines 14-50) in a manner that a user can manually edit the information (The user can later set a generation condition; see step S120 in fig. 1 and col. 8, lines 7-25) after the record of the information (Generating second output image from the RAW data on the basis of the generation condition. Converting the attribute data and replacing the first output image with the second output image and storing the Exif file into the removable memory; see steps S120-S125; figs. 1, 5-6, 8 and col. 8, lines 26-52 and col. 9, lines 1-49). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama and Nagajima to provide performing control to record information on the evaluated focusing state in association with the image data in a manner that a user can manually edit the information after the record of the information for the purpose of easily allowing the user to modify recorded information while easily keeping track of recommended and not recommended changes. 

10.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Nagajima and further in view of Gu (US-PGPUB 2013/0009980). 
 	Regarding claim 5, Kuriyama and Nagajima disclose everything claimed as applied above (see claim 3). However, Kuriyama and Nagajima fail to disclose a face detection unit configured to detect a face from image data, wherein the setting unit sets the first area to an area of the image data corresponding to a position of the face detected by the face detection unit.  
 	Nevertheless, Gu discloses a face detection unit configured to detect a face from image data, wherein the setting unit sets the first area to an area of the image data corresponding to a position of the face detected by the face detection unit (A portion of the information representing an area of interest within the image is determined 215. 
Techniques to identify an area of interest include identifying objects of interest such as the faces of persons in the image (faces being a typical area of focus for most viewers), or fast moving portions of a video sequence (using, for example, motion vector information); see paragraph 0023). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama, Nagajima and Gu to provide a face detection unit configured to detect a face from image data, wherein the setting unit sets the first area to an area of the image data corresponding to a position of the face detected by the face detection unit for the purpose of effectively identifying objects of interest in accordance to user preferences. 

 	Regarding claim 6, Kuriyama, Nagajima and Gu disclose everything claimed as applied above (see claim 5). However, Kuriyama and Nagajima fail to disclose the setting unit sets the first area based on a motion vector in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection.  
 	On the other hand, Gu discloses the setting unit sets the first area based on a motion vector in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection (A portion of the information representing an area of interest within the image is determined 215. Techniques to identify an area of interest include identifying objects of interest such as the faces of persons in the image (faces for focus) and fast moving portions of a video sequence using vector information; see paragraph 0023). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama, Nagajiima and Gu to provide the setting unit sets the first area based on a motion vector in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection for the purpose of effectively identifying objects of interest in accordance to user preferences. 

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Nagajima and further in view of Ishii (US-PGPUB 2016/0080635).   
 	Regarding claim 8, Kuriyama and Nagajima disclose everything claimed as applied above (see claim 3). However, Kuriyama and Nagajima fail the evaluation unit evaluates the focusing state as being closer to an in-focus state in a case where an absolute value of a defocus amount detected by the second detection is less than a predetermined threshold value than in a case where the absolute value is not less than the predetermined threshold value.  
 	Nevertheless, Ishii discloses the evaluation unit evaluates the focusing state as being closer to an in-focus state in a case where an absolute value of a defocus amount detected by the second detection is less than a predetermined threshold value than in a case where the absolute value is not less than the predetermined threshold value (In step S1115, the CPU 121 determines whether or not the defocus amount Defocus computed in step S1114 is within an in-focus range, and whether or not the absolute value of the defocus amount Defocus is within a specified value; see figs. 10, 11A, 11B and paragraphs 0103-0104). 
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kuriyama, Nagajima and Ishii to provide the evaluation unit evaluates the focusing state as being closer to an in-focus state in a case where an absolute value of a defocus amount detected by the second detection is less than a predetermined threshold value than in a case where the absolute value is not less than the predetermined threshold value for the purpose of improving the accuracy of the in-focus state detection. 

 	Allowable Subject Matter
12. 	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if 1) rewritten in independent form including all the limitations of the base claim and any intervening claims and 2) if a terminal disclaimer is filed to overcome the double patenting rejection set forth above. 

 	Regarding claim 7, the specific limitation of “a prediction unit configured to predict a focus position corresponding to a position of a subject at timing corresponding to the first focus detection, wherein the setting unit sets the first area based on an area of image data in which a defocus amount corresponding to a focus position within a predetermined range of the focus position predicted by the prediction unit has been calculated, in a case where the face detection unit has not been able to detect a face from an area of the image data corresponding to an area in which a face has been detected during the second focus detection” in the combination as claimed is neither anticipated nor made obvious over the prior art made of record. 

Contact Information
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        11/10/2022